COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-14-00135-CV

Style:                       Peter Hardsteen and Paulina Mayberg Hardsteen and Intervenor Texas
                             Farm Bureau v. Dean's Campin Co.

Date motion filed:           February 26, 2014

Type of Motion:              Objection to Mediation

Party filing motion:         Intervenor joined by Appellants and Appellee



      It is ordered that the parties= joint objection to mediation is granted.                                               We
withdraw our Mediation Order dated February 21, 2014.

Judge's signature: /s/ Laura Carter Higley
                   X Acting individually



Date: February 27, 2014
*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).